—In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Jackson, J.), dated June 21, 2002, as denied that branch of her motion which was for additional background information concerning the arbitrator appointed by the American Arbitration Association.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The petitioner’s request for additional background information concerning the arbitrator appointed by the American Arbitration Association (hereinafter the AAA) to hear her dispute was properly denied where the AAA furnished a copy of the arbitrator’s resume to the petitioner (see AAA SUM Rules, rule 9). Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.